DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-13 and the species ii. Polypeptide associated with Candidatus Liberibacter asiaticus, (2) SEQ ID NO. 29 or a fragment thereof, in the reply filed on 11/04/2020 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/04/2020.
Applicant’s election of species ii. Polypeptide associated with Candidatus Liberibacter asiaticus, (2) SEQ ID No. 29, appears to be free of the prior art. However, the generic claim is not currently allowable. Nonetheless, the prior art search has been extended in accordance with MPEP 803.02. The search has been extended to previously non-elected species. The prior art search, however, will not be extended unnecessarily to cover all non-elected groups of invention/species. 

Priority
The present application is a continuation in part of application 14/069,441, filed 03/15/2016 (abandoned). Application 15/069,441 is a divisional of 13/829,270 filed 03/13/2013 (Patent No. 9,389,230). Application 13/829,270 filed 03/13/2013 claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/615,760, filed 03/26/2012.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/11/2018 has been considered, initialed and is attached hereto.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the 
	The examined claims are directed to a kit for the detection of citrus stubborn disease or citrus greening disease, the kit comprising a protein selected from Table 1 or Table 2 of the originally filed specification, or a fragment of at least 20 contiguous amino acids thereof. Table 1 at pages 19-21 of the originally filed specification recites 10 secreted proteins from Spiroplasma citri corresponding to citrus stubborn disease, and Table 2 of the originally filed specification recites 27 secreted proteins from Candidatus Liberibacter asiaticus corresponding to citrus greening disease. 
As such, the claims encompass a large genus of proteins (the proteins at table 1 and any fragment comprising 20 contiguous amino acids thereof) recited in terms of their functional ability to detect/their association with citrus stubborn disease, and a large genus of proteins (the proteins of table 2 and any fragment comprising 20 contiguous amino acids thereof) recited in terms of the functional ability to detect/their association with citrus greening disease. Each of the proteins recited appears to be well over 20 amino acid residues, as such, each genus is extremely large as it would encompass any 20 contiguous residues or more of any of the proteins at Tables 1 or 2, of which there are an extremely large number of possibilities. 
The originally filed disclosure fails to identify what residues are essential for the recited function. Put another way, while the claimed fragments do appear somewhat limited in terms of function (fragments comprising at least 20 contiguous amino acids), Applicant has not identified the necessary epitopes required for binding, such to identify which residues within the at least 20 contiguous amino acids, are essential to achieve the intended function of detecting citrus 
Further, regarding the disclosure or relevant identifying characteristics, Applicant has disclosed only one working example for each disease. See for example at Example 1, Applicant only demonstrates diagnosis of citrus stubborn disease using ScCCP1 encoded by CAK98563 (corresponding to SEQ ID NO. 1, 411 amino acid residues in length). See at para [0079], samples comprising the protein were printed on a nitrocellulose membrane by pressing freshly cut cross section on the membrane, thereby leaving marks from the sap. The samples probed using anti-ScCCP1 antibody. See at Example 2, Applicant describes only coating SDE1 (CLIBASIA-05325) protein (SEQ ID NO. 29, 154 amino acids in length) on wells of a microtiter plate, Applicant performing competitive indirect ELISA for HLB detection.
Applicant has reasonably only provided evidence of possession of these two proteins as solid phase linked proteins for the purpose of detection as claimed. Considering there is very little sequence alignment between the SEQ ID No. 1 and the other sequences at Table 1 and SEQ ID NO. 29 and the other sequences at Table 2, it is not readily predictable what other proteins in each of these tables, let alone what other fragments of each comprising at least 20 amino acid residues, would similarly achieve the desired functional requirement, of detecting citrus stubborn or citrus greening disease claimed.
See further at claim 10, the claimed invention recites “a first antibody that specifically binds the protein”, and as such further encompasses a large genus of first antibody that may be characterized by substantial variability (described only in relation to its desired binding property). As discussed in detail above, the claims are nearly unlimited with respect to “the 
As discussed above, Applicant’s disclosure fails to identify the necessary residues for binding, such that one can readily envision what proteins would be encompassed the claimed kit (what proteins could be used for the detection of citrus stubborn or citrus greening disease). 
In the case of the recited antibody (the first antibody), the claims place no limitations on the sequence/structure of the antibody itself, and rather defines the antibody only in terms of its desired binding (binds to a protein of Table 1 or 2, or a fragment comprising at least 20 contiguous amino acid residues thereof). 
The specification fails to disclose any sufficient identifying characteristics of the genus. For example, the originally filed disclosure does not indicate any relevant CDRs of any particular antibody/antibodies for binding to any of the claimed proteins, further no heavy or light chain sequence information relevant to an antibody as claimed is provided. Therefore, in addition to not knowing which residues on the proteins themselves are necessary for detection (i.e. which would be required in any fragments comprising at least 20 contiguous amino acid residues) such to visualize what proteins could be immobilized on a solid phase and retain the desired function of detecting disease, one further cannot visualize any particular structure relevant to identify which antibodies could be used to bind proteins associated with the claimed citrus diseases. 
The specification at the examples only indicate, for detection of SEQ ID NO. 1, anti-ScCCPP1 antibody, and for detection of SEQ ID NO. 29, anti-SDE1 antibody.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) 
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of a “first antibody” as claimed. One cannot visualize from the examples, what species would be encompassed and/or excluded from the claim language. 
Further, in reference to the two different genus of protein as recited, as an example, regarding the anti-SDE1 antibody, the ordinarily skilled artisan would not be able to readily visualize from the present disclosure, what other fragments comprising at least 20 contiguous amino acids of SEQ ID NO. 29, this antibody bind. Also, without the structure of the antibody product that is claimed, one cannot readily envision what other antibodies against SEQ ID No. 29 (or fragments thereof as claimed) would or would not be encompassed by Applicant’s invention.
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a Id. 
Amgen at pages 7-8.
In this case, the disclosure of a single species for each genus is insufficient to represent the claimed genus of monoclonal antibodies having the recited functional properties. Further, the disclosed single species of each genus fails to provide any particular relevant structural information pertaining to the antibodies themselves. 
There is substantial variability in the genus. Since there are a substantial variety of antibodies and proteins possible within each of the claimed genera, without disclosure of any common partial structure or other sufficient identifying characteristics of each genus, the examples do not constitute a representative number of species and do not sufficiently describe each of the genus claimed.
Regarding the limitation encompassing “fragments of at least 20 amino acid residues” of each of the encompassed proteins, it is not within the skill of the art to predict any and all possible peptides comprising at minimum 20 residues, that would result in the intended/recited function. 
For all of these reasons, each of the claimed genus have not been adequately described such to convey Applicant was in possession of the invention as claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “comprising a protein from Table 1 or Table 2 or a protein comprising a fragment…thereof”. Table 1 is a list of 8 proteins, SEQ ID Nos. 1-8 (see at page 19), Table 2 is a list of 27 (SEQ ID Nos. 9-35), the claim language is considered indefinite because it is not readily clear what proteins are encompassed by the claim language “a protein from Table 1 or Table 2”, for example it is not clear if the language encompasses any of the proteins at these tables, or if the claimed invention is limited to any particular proteins. Applicant is further referred to MPEP 2173.05(s), Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). In the present case, Applicant could practically incorporate the encompassed subject matter by reference to SEQ ID Nos. 
Claims 11 and 12 recite the limitation "the first antibody”" in line 1 of claim 11, and line 2 of claim 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 11 and 12 depend from claim 8, and claim 8 fails to recite a first antibody. As such, it is not readily clear what is intended by the limitation “the first antibody”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a nature based product, specifically see the kit comprising a protein from Table 1 or Table 2 (the present claim language encompasses any of the proteins at these recited tables). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:
	In the instant case, Applicant’s originally filed disclosure indicates the proteins (proteins of Tables 1 and 2 of the specification) encompassed by the claimed invention are naturally occurring proteins. See the specification, at least at paras [0005], [0022], [0029], [0061], [0071], [0072] and [0079] (see particularly para [0061], the proteins are secreted proteins found in the sap from infected citrus) supports that the proteins of the claimed invention are proteins naturally secreted by bacterial pathogens (from Spiroplasma citri and Candidatus Liberibacter asiaticus). 
	Based on Applicant’s originally filed disclosure, the proteins at Tables 1 and 2 encompassed by the present claim language are naturally occurring products (there is no markedly different characteristic specific to the proteins as claimed as compared to what exists in nature). Although it may seem from the recited language, “wherein the protein is linked to a solid support”, as though the present claimed proteins differ from what exists in nature as a result of the recitation (claim 1, see also claim 12, the solid support comprising a microtiter dish”), a review of the originally filed disclosure indicates that “linked to” merely encompasses provided 
	The dependent claims fail to further add an element or limitation which would amount to a markedly different characteristic specific to the protein as recited.
	For these reasons, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma and Vidalakis, Progress Report Identification of Spiroplasma citri secreted proteins as detection markers for citrus stubborn disease, Citrograph, (2010), 36 pages in view of Plant Protection Research Institute, Research Report, Ministry of Agriculture and Cooperative, Department of Agriculture, (2004), [Web: Accessed at https://www.doa.go.th/plprotect/wp-content/uploads/fullResearch/Research2547/Research2547-1.pdf, on 02/13/2021) (English Machine translation via Google of page 107 of 613) (hereinafter referenced as the Plant Protection Research Institute), Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, Chapter 14, pages 553-612 (59 pages) and Zuk et al., US Patent No. 4,208,479.
Ma and Vidalakis et al. teach a project goal of developing novel serological diagnostic methods for detecting citrus stubborn disease by detecting S.citri secreted proteins, and using said proteins in order to generate antibodies for the detection of the stubborn disease in citrus (see page 32, col. 1, para 3). Ma and Vidalakis teach said secreted proteins as enabling rapid, reliable and cost-effective efficient detection of the disease, Ma and Vidalakis teach development of such an immunoassay based diagnostic tool as particularly important for large-scale testing in certification programs (page 32, col. 1, para 4; see also col. 2, para 3, Ma and Vidalakis referring to such a tool as a robust detection tool). See at page 33, Table 1, Ma and Vidalakis disclose a finite list of candidate secreted proteins, including CAK98563 (which corresponds to a protein presently claimed from table 1, see Table 1 of the instant disclosure, SEQ ID NO. 1).
While Ma and Vidalakis do identify CAK98563 as a protein associated with citrus stubborn infection, and does suggest the use of this protein to generate antibodies to the protein and produce an immunoassay based diagnostic tool, Ma and Vidalakis are silent as to whether 
The Plant Protection Research Institute teach ELISA as an easy to use and manufacture manner of detection which can be used in or out of the laboratory (page 107 translation), the Plant Protection Research Institute teaching the use of such assay for the detection of crops affected with bacteria related toxins (see page 107 translation). See for example regarding the detection of white leaf disease (one of the major disease of cane), the Plant Protection Research Institute teach competitive ELISA as a detection tool providing convenient, accurate, and fast detection of disease, capable of aiding in the prevention of disease  and resulting in better fruit quality.
The concept of competitive binding is well understood in the assay art, see for example, Harlow & Lane teach competitive immunoassay as a quick way to detect presence and level of an antigen in a sample (see page 570, para 1, Harlow and Lane describing competitive immunoassay wherein antigen in the sample competes with solid phase immobilized antigen for labeled antibody). 
Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (column 22, lines 20-68 in particular). Zuk et al. further teach that this may improve assay accuracy.
It would have been prima facie obvious to one having ordinary skill in the art to have arrived at the kit as claimed form the disclosure of Ma and Vidalakis and the cited prior art. In particular Ma and Vidalakis disclosed both the secreted protein (CAK98563) as claimed for the purpose of generating antibodies to the protein, and for the purpose of using the protein and the antibodies for production of an immunoassay in order to detect citrus stubborn disease. In 
Further, because the advantages of packaging together necessary reagents in kit form were well known in the art at the time of the invention (Zuk), it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to package together the reagents of the competitive ELISA as taught by Ma and Vidalakis and the Plant Protection Research Institute in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.

Regarding claim 11, claim 11 recites “wherein the first antibody is a polyclonal antibody”. Harlow and Lane further teach at page 562 advantages specific to polyclonal or monoclonal antibodies. Although the additionally recited limitations following “wherein the first antibody is a polyclonal antibody” are recited as “optional”, it is noted that at page 562, Harlow and Lane does identify purified polyclonal antibodies as having excellent signal strength and excellent specificity (see also page 574, para 2, similarly teaching polyclonal as desirable for their specificity, and as usable even with less pure antigen source). It would have been further prima facie obvious to one having ordinary skill in the art, to have arrived at first antibody (antibody specific for antigen) that is a polyclonal antibody as an obvious matter of selection of a known reagent for its art recognized purpose, selecting from a finite number of possible solutions, and further one motivated to do so because of their art recognized strength and specificity. One of ordinary skill in the art would have a reasonable expectation of success considering this would amount to using a known reagent for its art recognized purpose in competitive assay binding, and considering the routine nature of selecting antibodies that are polyclonal for their strength and specificity in recognizing antigen, even antigen of less pure source.  
Regarding claim 12, see also Harlow and Lane teach competitive assay can performed with either direct labeled antibody, or with secondary labeled antibody (indirect binding, see Harlow and Lane at page 572, Notes, iv.). As such the combination of the cited art above is considered to address the invention as claimed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641